Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                       GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                               GEORGE P. SHERMAN
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                             Oct 19 2012, 9:19 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




BRANDON BOLES,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A02-1203-CR-226
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Rebekah Pierson-Treacy, Judge
                             Cause No. 49F19-1004-CM-28136



                                         October 19, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Brandon Boles received a suspended sentence for public intoxication and was also

ordered to complete twenty-four hours of community service. Boles failed to appear for a

compliance hearing, and the trial court issued a warrant for his arrest. After he was arrested,

a new compliance hearing was scheduled. The trial court sentenced him to ten days for his

failure to complete community service and ruled that the time that he had already served was

punishment for his failure to appear. Boles appeals, arguing that the trial court erred by

treating his failure to appear as a matter of direct contempt. The State does not contest

Boles’s argument on appeal, and we reverse the finding of contempt.

                              Facts and Procedural History

       On April 7, 2010, Boles was charged with criminal mischief and public intoxication in

Marion County. On September 9, 2010, Boles pled guilty to public intoxication in exchange

for dismissal of the criminal mischief charge. Boles agreed to a sentence of 180 days, all

suspended except for time served. He also agreed to complete twenty-four hours of

community service, and in the event that he failed to complete his community service, he

agreed to serve at least three days for every eight hours not completed. The trial court

accepted the plea agreement and sentenced Boles accordingly. The court set a compliance

hearing for November 1, 2010. Boles moved to continue the compliance hearing, and it was

reset for November 15, 2010. Boles failed to appear for that hearing, and the court issued a

warrant for his arrest.

        Boles was arrested February 27, 2012, and a compliance hearing was held on


                                              2
February 28, 2012. Boles indicated that he had failed to appear for the November 2010

compliance hearing because he was incarcerated in Hancock County Jail at that time. Boles

admitted that he had not completed any community service and indicated that he mistakenly

believed that he would not have been released from jail if he had any criminal matters still

pending.

       The trial court sentenced Boles to ten additional days in jail for failing to complete his

community service. Boles requested credit for two days, the time that he had served since his

arrest. The court disagreed because those days were served “because he failed to appear in

court and had a warrant issued and was picked up on the warrant.” Tr. at 17. The court later

clarified that it considered those two days punishment for contempt of court and that it was

relying on Bellamy v. State, 952 N.E.2d 263 (Ind. Ct. App. 2011), trans. denied, in support of

its ruling. Boles now appeals.

                                  Discussion and Decision

       Boles argues that the trial court erred by treating his failure to appear as a matter of

direct contempt and by not giving him the opportunity to explain the reason for his failure to

appear before serving time for contempt. When reviewing a finding of contempt, we accept

as true the statement entered by the trial court. Id. at 266. We will reverse only when it

clearly appears that the act does not constitute a contemptuous act. Id. “Contemptuous acts

are those in opposition to a court’s authority, justice, and dignity.” Id. (quoting In re Nasser,

644 N.E.2d 93, 95 (Ind. 1994)). “Direct contempt includes those actions occurring near the

court, interfering with the business of the court, of which the judge has personal knowledge.


                                               3
Courts have inherent power to punish summarily acts of direct contempt without formal

charges or an evidentiary hearing.” Id. (citation omitted).

       Acts of indirect contempt, on the other hand, are those which undermine the
       activities of the court but fail to satisfy one of the other direct contempt
       requirements. Indirect contempt proceedings require appointment of a special
       judge and an array of due process protections, including notice and an
       opportunity to be heard.

Id. (citation and quotation marks omitted).

       In Bellamy, a criminal defendant appeared late for his trial, although he had previously

been warned that he would be found in contempt and taken into custody if he failed to timely

appear. The trial court found him in direct contempt and ordered him to serve five days in

jail. Bellamy appealed, arguing that the trial court erred by finding him in direct contempt.

We acknowledged that previous cases had held that a non-attorney may not be found in direct

contempt for failing to appear for a scheduled court hearing. Id. at 267 (citing Rice v. State,

874 N.E.2d 988, 991 (Ind. Ct. App. 2007), and Williams v. State ex rel. Harris, 690 N.E.2d
315, 317-18 (Ind. Ct. App. 1997)). We distinguished those cases on the ground that Bellamy

had received an explicit, prior warning that failure to timely appear would be punished by a

contempt finding and incarceration; therefore, we affirmed the trial court. Id.

       The record in Boles’s case does not reflect that he received such a warning. The State

concedes as much and also acknowledges that the record indicates that Boles was

incarcerated at the time of the November 2010 compliance hearing. The State therefore has




                                              4
not contested Boles’s argument on appeal. We agree that the trial court erred by finding

Boles in direct contempt and therefore reverse the contempt finding.1

           Reversed.

RILEY, J., and BAILEY, J., concur.




           1
               Boles does not request any relief in regards to credit for the time he served prior to the compliance
hearing.

                                                           5